DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the first part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination it is considered to be “a first part”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen Jon et al (WO 2017/051029, here after Jon).
Claim 1 is rejected. Jon teaches a method for producing an object (201) wherein the object (201) is built with an additive manufacturing process on a base device (200/210) having a build surface(206) at one end, said base device being part of a base device system (fig. 1, fig. 2)[page 17 last paragraph] including at least one base device and a supporting means (240) holding the base device (fig. 1) in a fixed position during the additive manufacturing process, wherein the method comprises the steps of:
building the object on at least a part of the base device build surface with the additive manufacturing process [page 17 last paragraph];
removing the base device from the supporting means (fig. 2) [page 18];
connecting the base device (200/210) to a CNC machine provided with at least one machining tool [fig. 9, page 19 last paragraph, page 20, last 10 lines, page 11 lines 11-17, page 30 lines 20-24]; and
separating the built object from the base device by means of a machining tool in the CNC machine [page 31 lines 6-9, page 30 lines 20-24]. Although Jon does not teach the entire claim 1 process in on embodiment, however it is to the skill of an ordinary skill in art to combine them and reach to claim 1 limitation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making an object that Jon teaches and have the base device connect to CNC machine and separate from base device by means of machining tool in CNC machine, because Jon teaches it in another embodiment. Although Jon does not teach the object is metal object, however an ordinary skill in art can make metal object with additive manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Jon when the built object is a metal object, because additive manufacturing is widely use to make metal objects.
Claim 2 is rejected. Jon teaches a step of building a layer of material(metal) on at least a part of the base device build surface in an additive manufacturing process prior to a first part of the object being built (for example making another object on base device).
Claims 3 and 5 are rejected as Jon teaches separating the built object from the base device comprises includes removing at least a part of the layer (of metal) on the base device (the layer or another object will completely remove from the device after making it).
Claim 4 is rejected as Jon teaches a part of the layer (of metal) remains on the base device after the separation of the built object and this remaining part of the layer (of the metal) is in a subsequent step removed from the base device (this happens when “the another object” is removed after removing the object).
Claim 6 is rejected as Jon teaches a step of removing a part of the base device [fig. 5].
Claim 7 is rejected as Jon teaches wherein the (layer of metal) another object is removed by means of a milling tool [page 30 lines 20-24].

Claim 8 is rejected as Jon teaches at least one step of post processing of the built object in the CNC machine prior to separation of the object from the base device, the post processing comprises including milling [page 30 lines 20-24].
Claim 9 is rejected as Jon teaches the base device includes connection means (250) at an end opposite to the one end having the build surface [fig. 2].
Claim 10 is rejected as Jon teaches the connection means on the base device (250) includes a CNC machine interface coupling [904 in fig. 9].
Claim 11 is rejected as Jo teaches the supporting means (240) includes a solid plate having one or more recesses or apertures [fig. 5 and fig, 6].
Claim 12 is rejected as Jo teaches supporting means includes an open structure holder in a form of an array of bars or threads [255 in fig. 6, or 230 in fig. 2].
Claim 13 is rejected as Jo teaches subsequent to the step of building the object, the base device is removed from the additive manufacturing machine by removing the base device system of supporting means and at least one base device while the at least one base device still being in a fixed position within the supporting means [fig. 2 and fig. 4, page 4 lines 6-13, page 19 last paragraph].
Claim 14 is rejected as Jon teaches the additive manufacturing process is laser powder-bed fusion (laser sintering) [page 17 lines 11-22].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712